Citation Nr: 1313179	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  05-14 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for arthralgia of multiple joints.

3.  Entitlement to service connection for carpal tunnel syndrome.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to a disability rating in excess of 20 percent for hypertension.

6.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.   

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Air Force from May 1970 to August 1986.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from July 2003 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Procedural history

In the above-referenced July 2003 rating decision, the RO denied the Veteran's service-connection claims for a right knee disability, for arthralgia of multiple joints, for carpal tunnel syndrome, and for hemorrhoids.  The RO also denied the Veteran's claim for an increased disability rating greater than 20 percent for her service-connected hypertension disorder.  The Veteran disagreed with these determinations, and perfected an appeal as to all five issues.

In a subsequent December 2007 rating decision, the RO awarded the Veteran service-connection for major depressive disorder with PTSD, and assigned an initial rating of 50 percent, effective June 4, 2001.  In November 2008, the Veteran filed a claim for an increased rating for this disability in excess of 50 percent.  The RO denied this claim in the above-referenced September 2009 rating decision.  The Veteran timely disagreed with this determination, and it appears the RO issued the Veteran a Statement of the Case (SOC) addressing this matter in April 2010.  The record does not include a timely substantive appeal (VA Form 9).  See 38 C.F.R. § 20.202 (2012).

In December 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  At the time of the December 2012 hearing, it was not clear whether the Board would have jurisdiction over the Veteran's claim for an increased rating for PTSD with major depressive disorder.  Nevertheless, the Board took testimony in this matter in case it later emerged with further development that the Veteran had in fact filed a timely substantive appeal.

The United States Court of Appeals for Veterans Claims (Court) has held that a timely filed substantive appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  In this case, it appears that although the Veteran never filed a timely VA Form 9 with respect to her increased rating claim for PTSD, the RO did schedule her for a PTSD VA examination as recently as in February 2012.  The RO also indicated in a July 2012 rating decision that the Veteran's PTSD claim was "currently on appeal and [would] be decided by the appeals team."  See July 2012 rating decision, p. 3.  In light of the RO's actions, which strongly suggest that the Veteran's PTSD claim remains pending on appeal, coupled with the fact that she presented testimony regarding her PTSD claim at the December 2012 Board hearing, it is conceivable that the Veteran may well have thought that her PTSD claim had been perfected along with each of her other claims, pending since 2003.  The Board accordingly finds that there is good cause to waive the issue of timeliness due to what understandably may have been a confusing process.  See id.  Thus, the requirement that the Veteran file a timely substantive appeal is waived and the Board will exercise jurisdiction over the Veteran's increased rating claim for PTSD with major depressive disorder.  Id.   

TDIU

The Court has also held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of this appeal, the Veteran filed an application for TDIU [VA Form 21-8940] in February 2011 asserting that her service-connected hypertension and PTSD disabilities prevented her from securing or following a substantially gainful occupation.  The RO denied this claim in a July 2012 rating decision, which the Veteran has not appealed.  Subsequently, at her December 2012 hearing, the Veteran again raised the issue of TDIU, arguing that she had to stop working over twenty years ago at least in part due to frequent crying, depression and an inability to concentrate.  See December 2012 hearing transcript, pp. 6-7.  Despite the fact that the RO has previously denied the Veteran's TDIU claim, based on the Court's holding in Rice, the Board finds that the question of whether an increased rating may be warranted based on entitlement to TDIU is part of the Veteran's appeal for higher ratings for her service-connected PTSD and hypertension disabilities, and must be considered herein.  For the sake of clarity, the Board has separately listed this issue above. 

Referred issue

Finally, in April 2012, VA received a letter submitted by the Veteran from Dr. C.P.S. suggesting that the Veteran should be considered for a special monthly compensation (SMC) award based on loss of use of a creative organ.  Entitlement to SMC has not been adjudicated by the agency of original jurisdiction (AOJ) in the first instance.  As such, the issue is referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

While further delay is regrettable, the Board finds that additional evidentiary development is required before the Veteran's claims may be adjudicated on their merits.  See 38 C.F.R. § 19.9 (2012).

I.  Submission of additional lay statements in support of claims

At the December 2012 hearing, the Veteran and her representative indicated that they had additional lay statements in support of her claims that they planned to submit to the Board that day, with a waiver of initial consideration by the AOJ.   See December 2012 hearing transcript, p. 1.  Upon review of the record, it does not appear that these lay statements, if submitted, were ever associated with either the Veteran's physical or electronic claims file (Virtual VA).  On remand, the AOJ should search for these statements and associate them with the Veteran's claims file.  If they cannot be located, the AOJ should advise the Veteran of their unavailability and provide her with an opportunity to resubmit such statements for the record.

II.  Outstanding VA treatment records
 
At the December 2012 hearing, the Veteran specified that she continues to receive treatment or medication for each of her claimed disabilities at VA facilities in Mobile, Alabama, and Biloxi, Mississippi.  See December 2012 hearing transcript, p. 30.  For example, with respect to her PTSD, the Veteran specified that she received treatment the week prior to her hearing in Mobile, Alabama and that she sees her doctor every three months.  She also alluded to additional care from VA facilities in Bay Pines, Florida and New Orleans, Louisiana.  See id., pp. 3-4.  

Prior VA treatment records from the VA facility in Pensacola, Florida are record.  See, e.g., the Veteran's January 2009 PTSD review examination.  However, it does not appear that any VA treatment records dated subsequent to February 2010 have been associated with the claims folder.  It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated since February 2010 that are relevant to the disabilities at issue should be requested and obtained. 

With respect to the Veteran's claimed carpal tunnel syndrome and hypertension claims in particular, the Board adds that the Veteran and her daughter testified in December 2012 that the Veteran received medical treatment and/or was hospitalized for carpal tunnel syndrome and hypertension at the VA hospital in Biloxi, Mississippi in 1999 and 2000.  See December 2012 hearing transcript, p. 39.  Although multiple copies of VA treatment records dated from that time period are already of record, none specifically show medical treatment and/or hospitalization for carpal tunnel syndrome or for hypertension.  Rather, there appears to be significant treatment for Crohn's disease, with surgical large bowel resection occurring in January 2000.  In light of the Veteran's and her daughter's competent testimony, however, an additional search for records specific to the medical treatment and/or hospitalization for carpal tunnel syndrome and hypertension at VA's facilities in Biloxi during 1999 and 2000 should also be undertaken.  

If any of the records described above do not exist or are unavailable, the Veteran should be provided with notification of their unavailability in accordance with       38 C.F.R. § 3.159(e)(1).

III.  Private treatment records

At the December 2012 hearing, the Veteran noted that she received private inpatient hospital care for hypertension, among other disabilities, during the time period between November 2011 and January 2012.  See December 2012 hearing transcript, p. 15.  She also mentioned other hospitalization during "the spring" and multiple hospitalizations within the year prior to the December 2012 hearing.  See id., pp. 13-14.  The undersigned afforded the Veteran an additional 30 days to submit any private treatment records that were not already of record that she believed would be relevant to her claim.  The Board recently received some hospital treatment records noting inpatient care at the S.M.C. dated on February 2, 2012 [for facial swelling], December 28, 2011 [for a nosebleed], from July 23 to July 26, 2011 [for weakness secondary to bradycardia], and from November 28, 2010 to December 2, 2010 [for renal failure].  These do not appear to correspond with the more extensive hospitalization from November 2011 to January 2012 described by the Veteran and her daughter at the hearing.  In light of the fact that the Board is remanding this appeal for other reasons at this time, the Board believes the Veteran should be afforded an opportunity to submit, or to request that VA obtain, any additional relevant private treatment records that remain outstanding that she believes would be supportive of her claims, to include any pertinent records of private hospitalization dating in 2011 and 2012.  

IV.  VA examinations

A.  Service-connection claims

The Veteran claims entitlement to service connection for a right knee disability, for arthralgia of multiple joints, for carpal tunnel syndrome, and for hemorrhoids.  In essence, she claims that each disability either had its onset in, or is otherwise related to her period of active duty service.  

Although the Veteran's claimed disabilities were discussed during VA examinations conducted in February 2003 and in May 2011, no medical opinion addressing the etiology of any such disability currently exists of record.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In this case, with respect to the Veteran's claimed disabilities, a May 2011 VA examiner pertinently found no objective findings to substantiate a diagnosis of any right knee, arthralgia (joint) or hemorrhoid disability.  See May 2011 VA examiner's report, p. 11.  In addition, the VA examiner also identified no carpal tunnel disability upon neurological examination, noting instead that the Veteran's  deep tendon reflexes were +2 in the upper extremities, and sensation to pinprick, dull light touch, vibratory sense and coordination were in fact "normal."  See id., p. 10.  

Years prior, but within the appeal period under review, a February 2003 VA examiner came to different conclusions.  Specifically, the February 2003 VA examiner noted the presence of "possible degenerative changes" of the right knee, and stated that X-rays taken on February 24, 2003 confirmed the presence of "mild degenerative changes with minimal narrowing of the medical compartment on the right."  In addition, the examiner also gave the Veteran a diagnosis of "history of mild recurrent hemorrhoids," which is consistent with prior evidence of record documenting Crohn's disease with hemorrhoids diagnoses.  See, e.g., Veteran's March 14, 2002 VA Gastroenterology Note.  The examiner further noted the presence of "arthralgia of multiple joints," and upon neurological examination, diagnosed carpal tunnel syndrome.  After nerve conduction studies were administered, the examiner added in an addendum report that results were abnormal, suggestive of median neuropathies at both wrists "such as seen in carpal tunnel syndrome," as well as ulnar neuropathies bilaterally in the cubital tunnels.  See February 2003 VA examiner's neurological report, p. 1.   

It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, as noted above, there is evidence during the current appeal period showing the presence of all four claimed disabilities.  As such, for the purposes of this remand, the initial element of Mclendon requiring competent evidence of a current disability or persistent or recurrent symptoms of a disability is satisfied.

Additionally, the Veteran is competent to state that she injured her right knee during service, experienced wrist pain from a ganglion cyst and from repetitive motion typing duties as an inventory management supervisor during service, experienced joint pain during service, and experienced pain from hemorrhoids during pregnancy while in service, as she so testified in December 2012 or made clear in prior statements to VA.  These assertions, if credible, satisfy the element of McLendon requiring an in-service injury or disease.  The Board notes that the Veteran's service records do include documentation of treatment for right knee chondromalacia in July 1979 and April 1981, for a ganglion cyst in April and June 1980, for strained muscles of the right leg, ankle and foot in March 1982, and tendonitis of the lower left leg in April 1986.  Although not documented in the record, the Board finds no reason at this time to doubt that the Veteran developed hemorrhoids while pregnant with her first child in 1971.  See December 2012 hearing transcript, p. 29.   

The Veteran also competently asserts that she has experienced pain symptoms associated with her claimed disabilities since she first experienced them during her long period of service, and that these symptoms continue to this day.  Again, if credible, this lay evidence suggests a possibility that there may be a link between the Veteran's service and many of the Veteran's current medical problems, thus satisfying the third Mclendon element. 

The claims file includes no medical opinions addressing whether the Veteran's claimed disabilities are related to her period of active duty military service.  Thus, further clarification is necessary to address the etiology of the Veteran's claimed disabilities.  VA examinations and opinions are required in this case, pursuant to the low threshold set forth in McLendon.   


B. Increased rating claims

The Veteran's service-connected hypertension disability was last evaluated at a May 2011 VA general medical examination.  At the December 2012 hearing, both the Veteran and her daughter testified that since May 2011, the Veteran required hospital treatment from November 2011 to January 2012 for her hypertension, with multiple subsequent hospitalizations for hypertension treatment.  The Veteran admitted that she no longer monitors her own blood pressure.

With respect to the Veteran's service-connected PTSD with major depressive disorder, such disability was last evaluated by VA at a February 2012 VA PTSD examination.  At that examination, the Veteran reported depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective relationships.  Pertinently, the Veteran reported no instances of suicidal ideation or suspiciousness at that time.  See February 2012 VA examiner's report, p. 8.  At the December 2012 hearing, the Veteran similarly testified that she did not experience more severe PTSD or depression symptoms such as suicidal ideation, but her daughter made a point to clarify for the record that the Veteran does in fact experience instances of suicidal ideation, and when this occurs, the Veteran calls her to come over to her house.   See December 2012 hearing transcript, p. 36.  The Veteran's daughter also made clear that the Veteran has feelings of paranoia, as she gets very defensive upon any conversation, and thinks that people "are attacking her all the time."  Id. at 34.  The Veteran's daughter further testified that she believes the Veteran has been minimizing her mental health symptoms in her discussions with VA examiners, as well as at the December 2012 hearing.  

Although new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the competent testimony from the Veteran and her daughter indicating that the Veteran's hypertension disability has worsened to the point where hospitalization was required in the months following her May 2011 VA examination, and in light of the Veteran's daughter's recent assertions that the Veteran's PTSD and depressive disorder symptoms are in fact worse than what was identified at the February 2012 VA examination [now including symptoms of increased paranoia and suicidal ideation], and in light of the Veteran's daughter's own observation that the Veteran has indeed been minimizing the severity of her symptoms to her physicians, the Board believes that new medical examinations assessing the current severity of these disabilities are necessary to adequately decide both increased rating claims. 

As detailed in the Introduction above, the Board adds that the Veteran filed an application for TDIU in February 2011 asserting that her service-connected hypertension and PTSD disabilities have prevented her from securing or following a substantially gainful occupation.  The RO denied this claim in a July 2012 rating decision, which the Veteran has not appealed.  At the December 2012 hearing, the Veteran again asserted that she had not worked in over twenty years, in part due to an inability to concentrate, frequent crying spells, and symptoms of depression.  The Board finds that based on this recent testimony, the issue of TDIU is reasonably raised.  As noted above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, on remand the RO should incorporate consideration of whether the Veteran is entitled to a TDIU award in its readjudication of the Veteran's claims for increased disability ratings for service-connected PTSD with major depressive disorder and hypertension. 

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should search for the lay statements that the Veteran indicated she would submit to VA at the December 2012 Board hearing and associate them with the Veteran's claims file.  If these statements cannot be located, the AOJ should advise the Veteran and her representative of their unavailability and provide her with an opportunity to resubmit such statements for the record.

2.  The AOJ should also ask the Veteran to identify the provider(s) of any treatment or evaluation she has received for her claimed disabilities, to include any pertinent records of private hospitalization dating in 2011 and 2012, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  In light of the recent change at 38 U.S.C.A. § 5103A(b)(2)(B), following receipt of authorization, two attempts should be made to obtain relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

The AOJ should also specifically secure for the record copies of all relevant VA treatment the Veteran has received since February 2010 for her claimed disabilities at VA's medical facilities in Mobile, Alabama; Biloxi, Mississippi; Bay Pines, Florida; Pensacola, Florida; New Orleans, Louisiana; or any other VA facility identified by the Veteran.  In addition, the AOJ should also search for records specific to the Veteran's claimed hospitalization for carpal tunnel syndrome and/or hypertension at VA's facilities in Biloxi during 1999 and 2000.  Efforts to obtain these records should be memorialized in the Veteran's claims file.

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the development described in Paragraphs (1) and (2) above, the AOJ should schedule the Veteran for appropriate VA examinations for the purposes of assessing the nature and etiology of her claimed right knee, joint arthralgia, carpal tunnel syndrome and hemorrhoid disabilities, to include all disabilities diagnosed during the instant appeal period (since June 2002).  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by each examiner in conjunction with their respective examinations, and the examiners should confirm that such records were available for review.  The examiners should provide opinions as to the following:

a.) With respect to the Veteran's claimed right knee 
disability, the examiner should first determine whether the Veteran has had a chronic right knee disability at any time since June 2002 to the present day, and, if so, specify the diagnosis or diagnoses.  The examiner should review and discuss current X-rays of the Veteran's right knee, the findings of the May 2011 VA examiner, as well as prior X-ray reports dated in 2003, which note the presence of right knee degenerative changes.  

For each disability diagnosed during the course of the appeal, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's period of active service, to include her documented in-service treatment for right knee chondromalacia in July 1979 and in April 1981.  The examiner should consider the Veteran's assertion that she has experienced symptoms of right knee pain since service to the present day.  

b.) With respect to the Veteran's claimed arthralgia 
disability, the examiner should first determine whether the Veteran has had a multi-joint disability at any time since June 2002 to the present day, and, if so, specify the diagnosis or diagnoses, as well as the affected joints.  As above, the examiner should review and comment upon the conflicting findings of the May 2011 VA examiner, who noted no objective joint pain disability, and those of the February 2003 VA examiner, who observed the presence of arthralgia of multiple joints.

For each disability diagnosed during the course of the appeal, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's period of active service, to include her documented in-service treatment for strains of the foot, ankle and leg in March 1982, and tendonitis of the lower left leg in April 1986 .  Although the Veteran recently testified she was unsure of when her joint pain began, the examiner should consider the Veteran's representative's prior assertion that a continuity of joint pain symptoms has existed since service to the present day.  See November 3, 2009 Statement of Accredited Representative, p. 4. 

c.) With respect to the Veteran's claimed carpal tunnel 
syndrome, the examiner should first determine whether the Veteran has had carpal tunnel syndrome, or any other neurological disability affecting her elbows and wrists at any time since June 2002 to the present day, and, if so, specify the diagnosis or diagnoses.  As above, the examiner should review and comment upon the conflicting findings of the May 2011 VA examiner, who observed no neurological problems affecting the upper extremities, and those of the February 2003 VA examiner, who gave the Veteran a diagnosis of carpal tunnel syndrome following nerve conduction testing. 

For each disability diagnosed during the course of the appeal, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's period of active service, to include her documented in-service treatment for a ganglion cyst in April and June 1980, as well as her in-service typing duties as an inventory manager supervisor for over ten years.  The examiner should also consider the Veteran's assertion that she has experienced symptoms of wrist pain since service to the present day.

d.) With respect to the Veteran's claimed hemorrhoid 
disability, the examiner should first determine whether the Veteran has had a hemorrhoid disability at any time since June 2002 to the present day.  As above, the examiner should review and comment upon the findings of the May 2011 VA examiner, who observed no objective findings to substantiate a diagnosis, and those of the February 2003 VA examiner, who noted that the Veteran had a history of mild recurrent hemorrhoids. 

For each disability diagnosed during the course of the appeal, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's period of active service.  The examiner should assume as true for the purposes of this opinion that the Veteran first experienced hemorrhoids in service, during her first pregnancy in 1971.  The examiner should also consider the Veteran's assertion that she has developed hemorrhoids intermittently since service to the present day.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

4.  The AOJ should also schedule the Veteran for appropriate VA examinations for the purposes of assessing the current nature and severity of her service-connected hypertension disability and her service-connected PTSD with major depressive disorder.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by each examiner in conjunction with their respective examinations, and the examiners should confirm that such records were available for review.  The examiners should provide responses to the following:

a.) With respect to the Veteran's hypertension, the 
examiner should perform any medically indicated testing deemed necessary.   In particular, after review of the Veteran's prior medical history, and upon examination of the Veteran, the examiner should indicate whether the Veteran's diastolic pressure is predominately 130 or more, 120 or more, 110 or more, or 100 or more.  The examiner should also indicate whether the Veteran's systolic pressure is predominately 200 or more, or 160 or more.  The examiner is requested to measure and record all subjective and objective symptomatology of the Veteran's hypertension, to include functional impairment.  In addition, the examiner should comment on the impact of the hypertension [in and of itself, or in combination with her other service-connected disabilities] if any, on the Veteran's ability to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed must be provided. 

b.)  With respect to the Veteran's service-connected 
PTSD with major depressive disorder, all appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected mental health disabilities, and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.  In addition, the examiner should comment on the impact of the Veteran's mental health disabilities (in and of themselves, or in combination with her other service-connected disabilities) if any, on her ability to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed must be provided. 

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should review all the evidence of record (to include any and all relevant evidence added to the Veteran's electronic claims folder) and readjudicate her service-connection and increased rating claims, to include consideration of whether an increase may be awarded based on a TDIU award.  If any of the Veteran's claims are denied, in whole or in part, the AOJ should provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
	A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


